DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 4,7, “said mooring line” lacks clear antecedent basis.
Claim 1 line 8, “said mooring line weight assembly” lacks clear antecedent basis.
Claim 1 line 11 calls for “mooring line assembly”; claim 1 line 2 calls for “a mooring line assembly”; it is unclear if and how they are related.
Claim 1 line 14 calls for “floating vessel or structure”; claim 1 line 6 calls for “a floating vessel or structure”; it is unclear if and how they are related.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atallah et al. (US 20200055569).
Atallah et al. discloses a method (see Figs. 1A-1P, para 0014), comprising the steps of:
a) providing a mooring line assembly (701) attached to an anchor (714), said anchor fixed to an ocean floor (718) and said mooring line assembly run out on said ocean floor;
b)    connecting an anchor handling vessel (700) to said mooring line, said anchor handling vessel taking on at least a portion of a weight of said mooring line assembly (para 0055);
c) positioning said anchor handling vessel proximal a floating vessel or structure to be moored (see Fig. 1A), connecting said floating vessel or structure (200) to said mooring line (see Fig. 1D), and transferring said portion of said mooring line weight assembly to said floating vessel or structure;
d)    moving said anchor handling vessel away from said floating vessel or structure (see Fig. 1D, para 0061; see Fig. 1I; para 0065) to be moored, while the anchor 
e)    connecting the anchor handling vessel to said mooring line assembly by a hold back line (720), said connection made at a point on said mooring line assembly between floating vessel or structure to be moored and said anchor;
f)    tensioning said hold-back line from the anchor handling vessel, thereby applying a desired tension to said mooring line assembly (para 0065-0070);
g)    connecting said mooring line assembly to said floating vessel or structure to be moored, so as to maintain said desired tension in said mooring line assembly (para 0065-0070);
i)    disconnecting said hold-back line from said mooring line assembly (see Fig. 1P and para 0072-0073).
Atallah et al. discloses the invention substantially as claimed.  However, Atallah et al. is silent about slacking off of said hold-back line from said anchor handling vessel.  It would have been considered obvious to one of ordinary skill in the art to modify Atallah et al. to slack off of said hold-back line from said anchor handling vessel since such a modification allows the stopper (100) to bear the load of the mooring line by having the desired part of the mooring line secured by latches to the stopper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
7/3/2021